UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7096




IN RE:   LARRY JORDON,




                                                          Petitioner.



             On Petition for Writ of Error Coram Vobis.
                             (CA-03-348)


Submitted:   November 22, 2005            Decided:   December 6, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Jordon, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Larry Jordon filed a petition for writ of error coram

vobis* pursuant to the All Writs Act, 28 U.S.C. § 1651 (2000),

seeking to compel the district court to address the merits of his

prior 42 U.S.C. § 1983 (2000) action that was dismissed without

prejudice.    This writ is intended to correct convictions rather

than to compel district court action in strictly civil proceedings.

Cf. Sawyer, 239 F.3d at 37. Moreover, Jordon has another available

remedy, namely to file an appeal from the district court’s order.

Cf. Pa. Bureau of Corr. v. U.S. Marshals Serv., 474 U.S. 34, 43
(1985).    We therefore dismiss the petition for writ of error coram

vobis.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




     *
      The terms “coram vobis” and “coram          nobis” are used
interchangeably in American jurisprudence.        United States v.
Sawyer, 239 F.3d 31, 37 n.4 (1st Cir. 2001).

                                - 2 -